Case 2:17-bk-52682     Doc 46    Filed 01/16/19 Entered 01/17/19 09:40:30         Desc Main
                                 Document Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: January 16, 2019



________________________________________________________________




                     UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION
  In Re: CRISS LORENZO FLOWERS                 : Case No: 17-52682

                                               :   CHAPTER 13

         Debtor(s)                             :   Judge C KATHRYN PRESTON

     AGREED ORDER ON TRUSTEE'S MOTION TO DISMISS (Doc. 44)

     The Court set this matter to be heard February 01, 2019 on the Trustee's Motion

  to Dismiss this Chapter 13 Case (Doc. 44) and the response thereto (Doc. 45) filed

  by the Debtor(s). Upon the agreement of the parties, the Chapter 13 Trustee's

  Motion to Dismiss shall be held in abeyance to provide Debtor(s) the opportunity

  to perform under the confirmed Chapter 13 Plan (the "Plan").

     Debtor(s) shall resume full and regular payments into the plan. Debtor(s) shall

  also cure the length problem in the Plan, if any, within sixty (60) days of the date
Case 2:17-bk-52682     Doc 46    Filed 01/16/19 Entered 01/17/19 09:40:30           Desc Main
                                 Document Page 2 of 2


  of this Order by filing such pleadings as may be necessary, e.g. a motion to modify

  the Plan or objections to claims.

     If the Debtor(s) become more than thirty (30) days in default on any subsequent

  Plan payment, or if the Debtor(s) fail to correct the length problem within sixty

  (60) days, the Trustee shall be authorized to submit to the Court an order of

  dismissal with an attached affidavit attesting to the default under this Agreed

  Order. Upon submission of the Trustee's proposed order of dismissal and affidavit

  of default, the Motion to Dismiss will be granted instanter without further notice or

  hearing.

     IT IS SO ORDERED.

  Approved:

  /s/Mark Albert Herder by email authorization 1/14/2019
  Mark Albert Herder (0061503)
  Attorney for the Debtor(s)
  1031 East Broad Street
  Columbus OH, 43205
  Tel: (614) 444-5290
  Fax: (614) 444-4446
  Email: Markalbertherder@yahoo.com

  /s/ Frank M. Pees by D Powell (0076375)
  Frank M. Pees
  Chapter 13 Trustee
  130 E. Wilson Bridge Rd., Ste. 200
  Worthington, OH 43085
  Tel: (614) 436-6700
  Fax: (614) 436-0190
  Email: trustee@ch13.org

  Copies to: Default List
